DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 1/19/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 8/18/2020 listed below have been reconsidered as indicated:
a)	The sequence compliance issue is rendered moot in view of the replacement figures

b)	The objection of the abstract is withdrawn in view of the submitted abstract.

c)	The objection to the specification is withdrawn in view of the amendments and the replacement drawings.

d)	The objection and rejections of claim 13 are rendered moot by the cancellation of the claim and are withdrawn as such.

e)	The objection of claims 1, 25 and 33 are withdrawn in view of the amendments to the claims.

f)	The rejection of claim 33 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is withdrawn because the method cannot reasonably be mentally performed in view of the vast amount of information to be considered and analyzed.

g)	The rejections of claims 1-12, 14-25 and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims. 

h)	The rejections of claim(s) 1-6, 8-14, 16-18 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Linnemann (Nature Medicine. 2013. 19(11):1534-1541 and Supplementary Information) are withdrawn in view of the amendments to claim 1 incorporating the elements of claim 15.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and Modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that U.S. Patent Documents with the Ref. Des. Of A2 to A7 are references that relate to interlocking building blocks, mortarless concrete block, concrete block systems and walls with decorative facing. The references do not appear to be particularly relevant to the present application which relates to hybrid-capture sequencing for determining immune cell clonality.

Drawings
The drawings were received on 1/19/2021.  These drawings are not accepted.
The text of the following figure 3 and 19 is not legible because the text is too small.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure .

Claim Interpretation
Claim 1 requires steps of “extracting”, “ligating” and “capturing”. MPEP 2111.01(II) states it is improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order. In the present claims, no order is imposed by the claim language or the specification and the embodiments of claims 6 and 7 demonstrate that the order of the steps in not limited to the order in which they are recited.



Claim 33 is interpreted a requiring an embodiment of claim 2 in which the hybrid capture probes are designed to hybridize to a known V gene segment and/or a J gene segment within the T cell receptor genomic loci.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-25, 33 and 54  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 1, the claim requires a collection of hybrid capture probes utilized within the claimed method. The collection of hybrid capture probes is designed to hybridize to all V gene segments and/or all J gene segments within the T cell receptor and/or immunoglobulin genomic loci. The collection of hybrid capture probes described 
Claim 1 was amended to further require the collection of hybrid capture probes to comprise hybrid capture probes that hybridize to a 3’ end of the V gene segments and hybrid capture probes that hybridize to a 5’ end of the J gene segments.
It is unclear if the claimed method as a whole requires the use of a collection that targets the combination of all V gene segments and all J gene segments. It is unclear if the amended “wherein” clause is intended to only limit the embodiments in which the collection that targets the combination of all V gene segments and all J gene segments but not collections that targets all V gene segments or all J gene segments.
Regarding claim 1, as amended, claim 1 requires the use of a collection of hybrid capture probes that are designed to hybridize all V gene segments and/or all J gene segments within the T cell receptor and/or immunoglobulin genomic loci. It is unclear what the metes and bounds of the term “genomic loci” in relation to all V gene segments and all J gene segments now claimed. It is unclear if “genomic loci” is referring to the collection of all T cell receptor V and J gene segments along with all immunoglobulin V and J gene segments. For example, if the collection of hybrid capture probes only targets T cell receptors or only targets immunoglobulins, it is unclear if V and J segments in every T cell receptor locus or every immunoglobulin locus must be targeted by a probe. In other words, it is unclear if the claim language requires the collection of probes in all embodiments to target V and J segments from multiple loci, whether it is multiple T cell receptor loci, multiple immunoglobulin loci or a combination of T cell receptor and immunoglobulin loci.

Regarding claim 15, the claims specifies the hybrid capture probes hybridize to at least a portion of the V gene segment at the 3’ end and depends from claim 1. It is unclear how claim 15 further limits claim 1 because claim 1 as amended requires the collection of hybrid capture probes to comprise hybrid capture probes that hybridize to a 3’ end of the V gene segments and hybrid capture probes that hybridize to a 5’ end of the J gene segments.
Regarding claim 23, the claim describes how a step of preparing the DNA fragments is performed. The reference to a step of “preparing the DNA fragments” lacks proper antecedent basis in view of the amendments to claim 1.
Regarding claim 33, the claim in step c) refers to “the trimmed V gene segment” and “the trimmed J gene segment” used to assemble a composite nucleotide sequence. The claim previously refers to a collection of “trimmed V gene segments” and a collection of “trimmed J gene segments”. It is unclear which trimmed V gene segment or trimmed J gene segment is to be assembled in the composite nucleotide sequence along with any D gene segment comprised in the VJ-trimmed nucleotide sequences.
Regarding claim 33, it is unclear if the junction nucleotide sequence is different from the VJ-trimmed nucleotide sequence. The VJ-trimmed nucleotide sequence is the junction between the trimmed V gene segment and the trimmed J gene segment based on the trimming done in steps a) and b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The following is a new rejection.
Regarding claim 15, the claim specifies the hybrid capture probes hybridize to at least a portion of the V gene segment at the 3’ end and depends from claim 1. Claim 1 as amended requires the collection of hybrid capture probes to comprise hybrid capture probes that hybridize to a 3’ end of the V gene segments and hybrid capture probes that hybridize to a 5’ end of the J gene segments. Thus, claim 15 does not further require any element not already required by claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-12, 14, 16, 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linnemann (Nature Medicine. 2013. 19(11):1534-1541 and Supplementary Information; previously cited).
The following are modified rejections addressing the amendments to the claims.
Regarding claim 1, Linnemann teaches preparing DNA fragments from a patient sample of T cells by shearing with a Covaris system (Online Methods, TCR gene capture).
Linnemann teaches ligating a nucleic acid adaptor using the TruSeq DNA Sample Preparation kit (Online Methods, TCR gene capture). The nucleic acid adaptor includes sequences that are recognized by the P5 and P7 oligonucleotides (Online Methods, TCR gene capture).
Linnemann teaches capturing the DNA fragments using a collection of hybrid capture probes in the form of Agilent SureSelect bait library that recognizes all functional TCR V and/or TCR J elements using a database of known TCR V and J elements (Online Methods, TCR gene capture and RNA-bait library design). Further evidence that Linnemann targets all V and J element is on p. 1534, where Linnemann states that each individual V and J element are targeted.
Regarding claim 2, Linnemann teaches sequencing the captured DNA fragments (Online Methods, TCR gene capture).
Regarding claim 3, Linnemann teaches sequencing reads of 75-100 bp (Online Methods, TCR gene capture), rending the sequencing optimized for short read sequencing.
Regarding claim 4, Linnemann teaches amplifying the captured fragments using the P5 and P7 oligonucleotides prior to sequencing as noted above in the rejection of claim 1.
Regarding claim 5, Linnemann teaches fragmenting DNA extracted from the patient T cell sample to generate DNA fragments as noted above in the rejection of claim 1.
Regarding claim 6, Linnemann teaches adding the adaptor to the fragments prior to capturing (Online Methods, TCR gene capture).
Regarding claim 8, Linnemann teaches the patient sample is a blood sample or a tumor tissue sample from which T cell are obtained (p. 1535 and 1539, Discussion).
Regarding claim 9, as noted above, the patient sample is blood, which inherently includes blood plasma and the cell-free nucleic acids found in blood plasma.
Regarding claims 10-11, Linnemann teaches the hybrid capture probes are 120-bp in length (Online Methods, RNA-bait library design).
Regarding claim 12, Linnemann teaches that 6-8 different baits or hybrid capture probes with a length of 120-bp (Online Methods, RNA-bait library design), such that the probes hybridize to at least 30 bp of the V or J gene segments.
Regarding claim 14, Linnemann teaches the probes hybridize to the TCR V element (Online Methods, RNA-bait library design).
Regarding claim 16, Linnemann teaches capturing via a hybridization reaction between the RNA bait and the DNA fragment according to the manufacturer’s guidelines (Online Methods, TCR gene capture), which would be stringent conditions for assay as defined by the manufacture.
Regarding claim 18, Linnemann teaches the collection of RNA baits target every TCR V element and TCR J element (Online Methods, RNA-bait library design), meaning they are sufficient to capture at least 50% of known TCR loci clonotypes because every TCR V element and J element is targeted.
Regarding claim 22, Linnemann teaches the adaptor includes indexes/barcodes that allow for multiplexing (Online Methods, TCR gene capture).
While Linnemann teaches the above methods, Linnemann does not specifically teach the capturing step is performed before the ligating step (claim 7) or the elements of claim 1 regarding the region of the V and J gene segments targeted for hybridization.
Regarding claim 1, Linnemann teaches the use of multiple “tiled” 120-bp RNA baits for the TCR V element (Online Methods, RNA-bait library design). Linnemann further teaches the identification of TCR rearrangements and depicts primers and/or probes that target the 3’ end of the V region and 5’ of the TCR J region in Figure 1a. Linnemann further teaches identifying the CDR region by analyzing the sequence between the V element and the J element.
The ordinary artisan would recognize the “tiled” RNA baits would cover the entire length of the TCR V element, as “tiling” of probes is a well-known technique. Thus, the 
Regarding claim 7, the courts have recognized the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)(C). The embodiment of claim 7 is rendered obvious in view of Linnemann because claim 7 is merely a change in the order of steps taught by Linnemann.

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linnemann (Nature Medicine. 2013. 19(11):1534-1541 and Supplementary Information; previously cited) as applied to claim 1 and in further view of Mamanova (Nature Methods. 2010. 7(2):111-118; cited on the 5/14/2020 IDS).
The following rejections have been modified to address the amendments to the claims.
Regarding claims 19-21, Linnemann renders obvious the methods of claim 1 as described above and as required by claims 19-21.

However, Mamanova teaches what was well-known about carrying out the target enrichment process of Linnemann.
Regarding claims 19 and 20, Mamanova demonstrates that it was known that capture probes may be immobilized on an array or comprise a label such as biotin for isolating the captured nucleic acid targets (Fig. 1C; and p. 115, Hybrid Capture).
Regarding claim 21, Mamanova demonstrates it was known that the label was known to be able to separate or distinguish nucleic acids not bound by the probes (Fig. 1C; and p. 115, Hybrid Capture), which is based on the notion that sequences not bound by the probes would not have a biotin label associated with them for isolation.
It would have been prima facie obvious to the ordinary artisan that the elements of Mamanova may be incorporated into the methods of Linnemann as they are well-known features that may be utilized in the target enrichment process of Linnemann.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linnemann (Nature Medicine. 2013. 19(11):1534-1541 and Supplementary Information; previously cited) as applied to claim 1 above and in further view of Bashford-Roger (BMC Immunology. 2014. 15:29; previously cited).
The following rejections have been modified to address the amendments to the claims.
Regarding claim 23, Linnemann renders obvious the methods of claim 1 as described above and as required by claim 23.

However, Bashford-Rogers teaches an analysis of V(D)J usage in B cells, which is analogous to the method of Linnemann which focuses on T cell usage of V(D)J rearrangement. The principles of V(D)J rearrangement and usage in B cells and T cells mirror one another.
Regarding claim 23, Bashford-Rogers uses RNA to generate cDNA that is then used in capturing V(D)J sequences with the capture probes (p. 2, RNA-capture). Bashford-Rogers further teaches that in RNA-capture methods either RNA or DNA can be used (p. 5, Assessing different RNA-capture and amplification methods).
It would have been prima facie obvious to the ordinary artisan to have either used RNA or DNA in the methods of Linnemann in view of Bashford-Rogers. One would have been motivated to use RNA over DNA because it represents functional V(D)J sequences that are being expressed within cells. The modification has a reasonable expectation of success because Bashford-Rogers notes that either RNA or DNA can be used in the target capture and enrichment processes of Linnemann.

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linnemann (Nature Medicine. 2013. 19(11):1534-1541 and Supplementary Information; previously cited) in view of Gnirke (US 2010/0029498 A1; previously cited).
Regarding claims 24-25, Linnemann renders obvious the methods of claim 1 as described above and as required by claims 24-25.

However, Gnirke teaches aspects that were known regarding target capture techniques, such as that of Linnemann.
Regarding claims 24-25, Gnirke teaches removal of sequences (para. 46). This includes the use of capture probes to remove unwanted sequences, either before or after the use of bait sequences which capture sequences of interest (para. 167).
Gnirke further teaches sequential capture of sequences to identify sequences that contain two targets of interest (para. 129).
It would have been prima facie obvious to the ordinary artisan to have modified the methods of Linnemann by incorporating the use of depletion of unwanted sequences using probes to those unwanted sequences and that this step can be incorporated with the steps of capturing the target sequences.
With regards to claim 24, it would have been obvious to deplete V(D)J sequences that have not gone through rearrangement as it eliminates sequences that do not represent functional TCR sequences. One would have been motivated to remove sequences adjacent to the V(D)J regions, such as genomic sequences between the V elements and the J element because it represents a sequence that is near the V(D)J region and may be collected with the regions of interest and represents V element and J elements that have not undergone rearrangement.
With regards to claim 25, it would have been obvious to have combined the depletion step with sequential use of the V element and J element probes because it would allow one to find sequences that contain both V and J elements and removes 

Response to the traversal of the rejections over Linnemann
	The Remarks argue Linnemann does not anticipate amended claim 1 because it does not teach hybrid capture probes that hybridize to a 3’ end of the V gene segments and hybrid capture probes that hybridize to a 5’ end of the J gene segments. The Remarks further argue this “single, anchored-probe methodology” is distinct from Linnemann. See p. 16.
	The arguments have been fully considered.
	The claims are not limited to a “single, anchored-probe methodology” as argued by the Remarks. While a probe that hybridizes to the 3’ end of each V segment and the 5’ end of each J segment is a required element of the collection of hybrid capture probes, the collection of hybrid capture probes can include any number of additional probes, including the collection of tiling probes taught by Linnemann. This interpretation is based on the fact that the “collection of hybrid capture probes comprises hybrid capture probes that hybridize to a 3’ end of the V gene segments and hybrid capture probes that hybridize to a 5’ end of the J gene segments”.
	The anticipation rejections over Linnemann have been withdrawn because Linnemann does not specifically teach the collection of capture probes comprises both 
	However, such a feature is rendered obvious by Linnemann as described above.

	The Remarks argue Mamanova, Bashford-Roger and Gnirke fail to cure the deficiencies of Linnemann as argued above (p. 17-18).
	The arguments have been fully considered and are not persuasive. Linnemann is considered to render obvious the full scope of claim 1 as described above. In particular, it is noted the claims are not limited to a “single, anchored-probe methodology” as alleged by the Remarks.

	The Remarks argue unobvious or unexpected advantageous properties, such as superiority in a property shared with the prior art, and cites benefits related to Ig recombination, which relates to B cell biology, including simultaneous capture of all IgL, IgK and IgH loci. See p. 18. The Remarks further argue benefits and technical advantages. See p. 18-19.
	The arguments have been full considered but are not persuasive. The claims are not limited to only the analysis of immunoglobulin genomic loci or specifically to each of the different immunoglobulin loci. The claims broadly encompass the analysis of only a single T cell receptor locus, a single immunoglobulin or a combination of T cell receptor and immunoglobulin loci using only T gene segment probes or only J gene segment probes. The claims does not require probes all T gene segments and all J gene 
	In order to demonstrate unobvious or unexpected advantageous properties, the claims must be commensurate in scope with elements required to achieve those properties.

Claims 1-10, 12, 14-16, 18-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (Oncotarget. 2011. 2:178-185; cited on the 2/16/2021 IDS).
	The following are new rejections addressing the amendments to the claims.
	Regarding claims 1, 8-9, 14-16 and 18, He teaches extracting DNA from a plasma sample of a patient (p. 183, DNA purification). It is well known that DNA within plasma are cell-free fragments of genomic DNA from cells of the body.
	He teaches ligating adaptors that can be recognized by a pre-selected nucleic acid probe in the form of a primer (p. 183, Illumina library preparation).
	He teaches capturing V gene segments and J gene segments from the IgH loci across a population (p. 184, IgCap capture). The V gene probes target V-gene exons along with the first 36 bases of the downstream intron and the J gene probes target the J-gene exons plus the first 36 bases of the upstream intron (p. 184, IgCap capture). Thus, the V gene probes target the 3’ end of a V gene segment and the J gene probes target the 5’ end of a J gene segment. One would recognize that the capture via hybridization should be done under stringent conditions to reduce non-specific binding.

	However, all the gene segments within the IgH loci of a population are known. It would have been prima facie obvious to target all of the V and J gene segments in order to get a comprehensive picture of the V and J usage within a patient sample. The modification has a reasonable expectation of success as it simply requires designing additional probes that target additional known targets within the context of B cell biology.
By modifying the method of He to target all V and J gene segments, the resulting method is sufficient to capture at least 50% of IgH clonotypes because every V element and J gene is targeted.
	Regarding claim 2, He further teaches sequencing the fragments (p. 180, Identification of rearranged IgH genes directly from plasma).
	Regarding claim 3, He teaches the use of the Illumina GA2 sequencer (p. 180, Identification of rearranged IgH genes directly from plasma), which is well known to produce short reads.
	Regarding claim 4, He teaches amplifying the fragments using primers that recognize the adaptors (p. 183, Illumina library preparation).
	Regarding claim 5, He teaches fragmenting extracted DNA (p. 183, DNA purification and Illumina library preparation). 
	Regarding claims 6 and 7, He teaches ligating before capturing (p. 184, IgCap capture).
prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)(C). The embodiment of claim 7 is rendered obvious in view of He because claim 7 is merely a change in the order of steps taught by He.
	Regarding claims 10 and 12, He teaches the probes target the gene segment exons along with 36 bp of neighboring introns as noted above. Thus, the probes are at least 30 bp in length and hybridize to at least 30 bp of the target.
	Regarding claim 19, He teaches the probes are on an array in the form of a solid support (p. 179, Strategy).
	Regarding claim 22, He teaches the adaptors are designed to work with Illumina sequencing as noted above.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (Oncotarget. 2011. 2:178-185; cited on the 2/16/2021 IDS) as applied to claim 1 above and in further view of Bashford-Roger (BMC Immunology. 2014. 15:29; previously cited).
Regarding claim 23, He renders obvious the methods of claim 1 as described above and as required by claim 23.
While He teaches the above methods, He does not specifically teach the elements of claim 23.
However, Bashford-Rogers teaches an analysis of V(D)J usage in B cells, which is similar to the method of He.
Regarding claim 23, Bashford-Rogers uses RNA to generate cDNA that is then used in capturing V(D)J sequences with the capture probes (p. 2, RNA-capture). Bashford-Rogers further teaches that in RNA-capture methods either RNA or DNA can be used (p. 5, Assessing different RNA-capture and amplification methods).
It would have been prima facie obvious to the ordinary artisan to have either used RNA or DNA in the methods of He in view of Bashford-Rogers. One would have been motivated to use RNA over DNA because it represents functional V(D)J sequences that are being expressed within cells. The modification has a reasonable expectation of success because Bashford-Rogers notes that either RNA or DNA can be used in the target capture and enrichment processes of He.

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (Oncotarget. 2011. 2:178-185; cited on the 2/16/2021 IDS) as applied to claim 1 above and in further view of Gnirke (US 2010/0029498 A1; previously cited).
Regarding claims 24-25, He renders obvious the methods of claim 1 as described above and as required by claims 24-25.
While He teaches the above methods, He does not specifically teach the elements of claims 24-25.
However, Gnirke teaches aspects that were known regarding target capture techniques, such as that of He.
Regarding claims 24-25, Gnirke teaches removal of sequences (para. 46). This includes the use of capture probes to remove unwanted sequences, either before or after the use of bait sequences which capture sequences of interest (para. 167).

It would have been prima facie obvious to the ordinary artisan to have modified the methods of He by incorporating the use of depletion of unwanted sequences using probes to those unwanted sequences and that this step can be incorporated with the steps of capturing the target sequences.
With regards to claim 24, it would have been obvious to deplete V(D)J sequences that have not gone through rearrangement as it eliminates sequences that do not represent functional TCR sequences. One would have been motivated to remove sequences adjacent to the V(D)J regions, such as genomic sequences between the V elements and the J element because it represents a sequence that is near the V(D)J region and may be collected with the regions of interest and represents V element and J elements that have not undergone rearrangement.
With regards to claim 25, it would have been obvious to have combined the depletion step with sequential use of the V element and J element probes because it would allow one to find sequences that contain both V and J elements and removes elements that have not undergone rearrangement. The process would allow one to find rearranged sequences that contain both V and J elements.

Claim 33 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (Oncotarget. 2011. 2:178-185; cited on the 2/16/2021 IDS) as applied to claim 2 above and in further view of Monod (Bioinforrmatics. 2004. 20(Suppl. 1):i379-i385).
Regarding claims 33 and 54, He renders obvious the elements of claim 2 as noted above and as required by claims 33 and 54.
He does not specifically teach the elements of claims 33 and 54.
However, Monod teaches an analysis for the V-J and V-D-J functions within T cell receptors and immunoglobulin.
Monod teaches trimming V and J gene segments from nucleotide sequences by searching for the sequences (p. i381). After identifying the V and J gene segments a composite sequence is produced which includes part of the V segment, part of the J segment and any D segments between them (Fig. 1). A junction sequence is extracted or derived from the composite sequence identifying the different regions. See p. i381 to i382.
Monod further teaches translating the junction sequence and comparing sequences to reference sequences in a database (p. i382-i383; and p. i383-i384).
While Monod does not teach translating each reading frame and comparing the translated sequences to a database, one of ordinary skill in the art would readily recognize that multiple reading frames from a nucleic acid sequence exist and that each could be translated and that the translated sequences may be compared to a database in a manner that is analogous to the nucleic acid comparison.
Thus, claims 33 and 54 are obvious variations using well-known techniques as applied to the methods of He and Monod.
It would have been prima facie obvious to the ordinary artisan to have modified the methods of He such that junction sequences representing the CDR3 region can be identified and compared with known CDR3 regions to identify the CDR3 region.

Claim 33 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linnemann (Nature Medicine. 2013. 19(11):1534-1541 and Supplementary Information; previously cited) as applied to claim 2 above and in further view of Monod (Bioinforrmatics. 2004. 20(Suppl. 1):i379-i385).
Regarding claims 33 and 54, Linnemann renders obvious the elements of claim 2 as noted above and as required by claims 33 and 54.
Linnemann does not specifically teach the elements of claims 33 and 54.
However, Monod teaches an analysis for the V-J and V-D-J functions within T cell receptors and immunoglobulin.
Monod teaches trimming V and J gene segments from nucleotide sequences by searching for the sequences (p. i381). After identifying the V and J gene segments a composite sequence is produced which includes part of the V segment, part of the J segment and any D segments between them (Fig. 1). A junction sequence is extracted or derived from the composite sequence identifying the different regions. See p. i381 to i382.
Monod further teaches translating the junction sequence and comparing sequences to reference sequences in a database (p. i382-i383; and p. i383-i384).
While Monod does not teach translating each reading frame and comparing the translated sequences to a database, one of ordinary skill in the art would readily recognize that multiple reading frames from a nucleic acid sequence exists and that each could be translated and that the translated sequences may be compared to a database in a manner that is analogous to the nucleic acid comparison.

It would have been prima facie obvious to the ordinary artisan to have modified the methods of Linnemann such that junction sequences representing the CDR3 region can be identified and compared with known CDR3 regions to identify the CDR3 region.

Conclusion
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634